UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4986


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KOREY MAURICE MCGIRT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00168-CCE-1)


Submitted:   August 26, 2014                 Decided:   September 4, 2014


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bettina Kay Roberts, Durham, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Harry L. Hobgood, Assistant
United   States  Attorney,   Greensboro,  North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Korey Maurice McGirt appeals the thirty-month sentence

imposed following his guilty plea to conspiracy to falsely make,

counterfeit, and alter obligations, in violation of 18 U.S.C.

§ 371 (2012).       On appeal, McGirt argues that the district court

plainly erred in assessing three criminal history points for a

conviction under South Carolina’s Youthful Offender Act (“YOA”)

when he was seventeen years old.             For the following reasons, we

affirm.

            “We review any sentence, whether inside, just outside,

or   significantly          outside    the      Guidelines     range,     [for

reasonableness]        under      a    deferential       abuse-of-discretion

standard.”     United States v. King, 673 F.3d 274, 283 (4th Cir.

2012) (citing Gall v. United States, 552 U.S. 38, 41 (2007)).

The first step in this review requires us to “ensure that the

district    court     has   not   committed    any   significant   procedural

error.”      Id. (internal quotation marks omitted).               Procedural

errors     include,     among     others,     “failing   to   calculate    (or

improperly calculating) the Guidelines range.”                Gall, 552 U.S.

at 51.

            Because McGirt did not object to the points assessed

for the YOA conviction, this court’s review is limited to plain

error.     United States v. Hamilton, 701 F.3d 404, 410 (4th Cir.



                                       2
2012), cert. denied, 133 S. Ct. 1838 (2013); see Henderson v.

United    States,      133    S.   Ct.         1121,     1126-27   (2013)       (discussing

standard     of    review).           A    defendant       receives      three    criminal

history points for a prior sentence that exceeded one year and

one month of imprisonment.                     U.S. Sentencing Guidelines Manual

(“USSG”) § 4A1.1(a) (2013).                For offenses committed prior to the

age    of     eighteen,         like           McGirt’s     YOA    conviction,           USSG

§ 4A1.2(d)(1) instructs that, “[i]f the defendant was convicted

as an adult and received a sentence of imprisonment exceeding

one year and one month,” USSG § 4A1.1(a) applies.

             After reviewing the record, we conclude that McGirt’s

2005   YOA    conviction        was       an     adult    conviction      for    which    he

received an adult sentence.                    McGirt was convicted in the court

of General Sessions, rather than a South Carolina family court.

See United States v. Pinion, 4 F.3d 941, 944 (11th Cir. 1993)

(noting that defendant was convicted in “the Court of General

Sessions—an       adult      court”).           McGirt’s     sentence     was     an   adult

sentence, as the court of General Sessions may sentence youthful

offenders to the state’s Department of Corrections.                              S.C. Code

Ann. § 24–19–50(3) (1989).                     Thus, the district court did not

plainly     err   in   relying        on       McGirt’s     2005   YOA    conviction      in

assigning three criminal history points.




                                                 3
            For    these    reasons,   we     affirm   the   district     court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented     in   the   materials

before   this     court    and   argument   would   not    aid    the   decisional

process.

                                                                          AFFIRMED




                                        4